EXHIBIT10.54 Modified Form of OFFICE BUILDING LEASE Developed by PORTLAND METROPOLITAN ASSOCIATION OF BUILDING OWNERS AND MANAGERS OFFICE LEASE This lease, made and entered into at Clackamas, Oregon. This 2nd day of October 2009 by and between LANDLORD: ALLEN W. WOODDELL, SUCCESSOR TRUSTEE OF THE MARGARET D. ROSS TRUST DATED SEPTEMBER 3, 1975, AS AMENDED AND LINDA E. ROSS TRUSTEE OF THE LINDA E. ROSS TRUST And TENANT: IMAGEWARE SYSTEMS, INC. Landlord hereby leases to Tenant the Following: Suite 230 (the Premises), in Two Town Center, 10unnyside Road (the Building), at Clackamas, Oregon, containing approximately 6,024 rentable square feet as shown on the attached floor plan, calculated using a load factor of fifteen percent. Tenant's Proportion Share for purposes of Section 29 shall be 16.52%. This lease is for a term commencing November 1, 2009 (Lease Commencement Date) and continuing through October 31, 2012 at a Monthly Base Rental as follows: 11/01/2009 to 10/31/2010 $11,044.00 11/01/2010 to 10/31/2011 $11,375.32 11/01/2011 to 10/31/2012 $11,716.58 Rent is payable in advance on the 1ST day of each month commencing November 1, Landlord and Tenant covenant and agree as follows: 1.1 Delivery of Possession. Should Landlord be unable to deliver possession of the Premises on the date fixed for the commencement of the term, commencement will be deferred and Tenant shall owe no rent until notice from Landlord tendering possession to Tenant If possession is not so tendered within 90 days following commencement of the term, then Tenant may elect to cancel this lease by notice to Landlord within 10 days following expiration of the 90-day period. Landlord shall have no liability to Tenant far delay in delivering possession, nor shall such delay extend the term of this lease in any manner unless the parties execute a written extension agreement 2.1 Rent Payment. Tenant shall pay the Monthly Base Rent for the Premises and any additional rent provided herein without deduction or offset. Rent for any partial month during the lease term shall be prorated to reflect the number of days during the month that Tenant occupies the Premises. Additional rent means amounts determined under Section 19 of this Lease and any other sums payable by Tenant to Landlord under this Lease. Rent not paid when due shall bear interest at the rate of one-and-one-half percent per month until paid. Landlord may at its option impose a late charge of $.05 for each $1 of rent for rent payments made more than 10 days late in lieu of interest for the first month of delinquency, without waiving any other remedies available for default. Failure to impose a late charge shall not be a waiver of Landlord's rights hereunder. Page 1 of 15 3.1 Lease Consideration. Upon execution of the lease Tenant has paid the Base Rent for the first full month of the lease term for which rent is payable, and in addition has paid the sum of 511,716.58 as lease consideration. Landlord may apply the lease consideration to pay the cost of performing any obligation which Tenant fails to perform within the time required by this lease, but such application by Landlord shall not be the exclusive remedy for Tenant's default. If the lease consideration is applied by Landlord, Tenant shall on demand pay the sum necessary to replenish the lease consideration to its original amount. To the extent cot applied by Landlord to cure defaults by Tenant, the lease consideration shall be applied against the rent payable for the last month of the term. The lease consideration shall not be refundable. 4.1 Use. Tenant shall use the Premises as an identity management software and technology company and for no other purpose without Landlord's written consent. In connection with its use, Tenant shall at its expense promptly comply and cause the Premises to comply with all applicable laws, ordinances, rules and regulations of any public authority and shall not annoy, obstruct, or interfere with the rights of other tenants of the Building. Tenant shall create no nuisance nor allow any objectionable fumes, noise, or vibrations to be emitted from the Premises.
